 Case 4:20-cv-00098-ALM Document 10 Filed 04/17/20 Page 1 of 2 PageID #: 47




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

BRYAN GLYNN                                    :
                                               :
               Plaintiff,                      :          CIVIL ACTION # 4:20-cv-98-ALM
                                               :
       vs.                                     :
                                               :
SONJANETTE C. ALDERSON, LARRY                  :                           JURY DEMANDED
W. ALDERSON, JR. and LASOA, INC.               :
                                               :
               Defendants                      :
                                               :

                                 NOTICE OF SETTLEMENT

       Plaintiff Bryan Glynn and Defendants Sonjanette C. Alderson and Larry W. Alderson and

Lasoa, Inc. (collectively the “Parties”) hereby give the Court notice that the parties have agreed

to settle the case and respectfully request that the case be abated for 30 days so that settlement

documents can be finalized and dismissal documents filed with this Court. Additionally, the

Parties respectfully request that the hearing set for Tuesday, May 12, 2020 be cancelled, and that

the requirement to file the joint report for attorney conference on April 27, 2020 with the Court

be vacated.

                                     Dated this 17th day of April, 2020.

                                     LAW OFFICE OF BUCK MCKINNEY, PC


                                     /s/ R. Buck McKinney
                                     R. Buck McKinney
                                     State Bar No. 00784572
                                     408 W. 11th St., Fifth Floor
                                     Austin, Texas 78701
                                     Telephone: 512/236-0150
                                     Fax: 512/444-1879
                                     mckinney@buckmckinney.com
                                     ATTORNEY FOR PLAINTIFF BRYAN GLYNN




                                                   1
 Case 4:20-cv-00098-ALM Document 10 Filed 04/17/20 Page 2 of 2 PageID #: 48




                                    /s/ Larry Alderson
                                    Larry Alderson
                                    /s/ Sonjanette Alderson
                                    Sonjanette Alderson
                                    /s/ Larry Alderson
                                    2515 McKinney Avenue, Suite 920
                                    Dallas, Texas 75201
                                    (214) 231-2700
                                    (214) 999-1279 (facsimile)
                                    rknebel@fernandezllp.com
                                    PRO SE DEFENDANTS, INDIVUDUALLY AND O/B/O
                                    LASOA, INC.



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 17, 2020, a copy of the foregoing was served on Defendants
via e-mail.



                                                   /s/ R. Buck McKinney




                                               2
